Nichols, Judge:
Tbe appeals for reappraisement, enumerated in tbe schedule of cases, attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe merchandise covered 'by tbe appeals for reappraisement enumerated on tbe Schedule of Oases attached hereto and made a part hereof, consists of Carnival throw-away necklets, Assortment No. 200, exported from Czeeboslovokia between August 1,1954, and November 30,1954.
IT IS FURTHER STIPULATED AND AGREED that tbe merchandise, tbe facts, and tbe issues in tbe appeals for reappraisement enumerated in tbe Schedule of Gases attached hereto and made a part hereof are tbe same in all material respects as tbe merchandise, tbe facts, and the issues in tbe case of Superior Merchandise Co. v. United States, 54 Cust. Ct. 781, A.R.D. 185, 100 Advance Treasury Decisions, No. 14, p. 55, and that tbe record in said case may be incorporated and made a part of tbe record herein.
IT IS FURTHER 'STIPULATED AND AGREED that at tbe time of exportation of the instant merchandise to tbe United States, tbe market value or tbe price at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal market of tbe country from which exported, in tbe usual wholesale quantities and in tbe ordinary course of trade, for export to tbe United States, including tbe cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to tbe United States, was tbe invoiced unit value of 18% cents per dozen, plus packing, as invoiced, and that there was no higher foreign value for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that all the merchandise covered by the appeals for reappraisement was entered prior to February 28, 1958, and that these appeals for reappraisement may be deemed submitted for decision on this stipulation.
In view of this stipulation and on the authority of the decision cited, I find and hold that export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of value of the merchandise involved herein and that said value is the invoice unit value of 1814 cents per dozen, plus packing, as invoiced.
Judgment will be rendered accordingly.